UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report: September 29, 2010 (Date of earliest event reported) THE YORK WATER COMPANY (Exact name of registrant as specified in its charter) PENNSYLVANIA 001-34245 23-1242500 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) YORK, PENNSYLVANIA (Address of principal executive offices) (Zip Code) (717) 845-3601 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) THE YORK WATER COMPANY Item 7.01 Regulation FD Disclosure THE YORK WATER COMPANY ANNOUNCES SETTLEMENT OF RATE CASE York, Pennsylvania, September 29, 2010:Jeffrey R. Hines, President and CEO of The York Water Company (NASDAQ:YORW), announced today that the Company has filed a settlement petition of its pending rate case with the Pennsylvania Public Utility Commission.The settlement, which is joined in by all active parties, provides for an increase in annual base rate revenues of $3,400,000. Hines stated, "We believe that during these difficult times this is a reasonable settlement that allows us to recover the $30 million investment in system improvements and infrastructure replacements, and allows us to continue to meet the current and future needs of our customers." It is estimated that the settlement will increase the average residential customer bill from $35.70 per month to $38.54 per month, the average commercial customer bill from $151.49 per month to $161.64 per month and the average industrial customer bill from $769.98 per month to $822.66 per month. Hines commented that “even with the increase, the cost for a gallon of water for our average customer is still less than one penny per gallon.” The settlement must be approved by the presiding Administrative Law Judge David A. Salapa and the Pennsylvania Public Utility Commission before increased rates become effective.The increases in rates under the settlement will likely become effective on or before November 4, 2010. ### THE YORK WATER COMPANY SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. THE YORK WATER COMPANY Date: September 29, 2010 By: /s/Kathleen M. Miller Kathleen M. Miller Chief Financial Officer
